   Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
MICHAEL LANTINO, JOANNE CABELLO, on :             ECF CASE
behalf of themselves and all others similarly :
situated,                                     :
                                              :   No.: 1:18-cv-12247 (AT) (SDA)
                      Plaintiffs,             :
                                              :
        v.                                    :
                                              :
CLAY LLC, THE GYM AT GREENWICH, LLC, :
THE GYM AT PORT CHESTER INC., THE GYM :
AT UNION SQUARE, LLC, SETH HIRSCHEL, :
                                              :
STEFAN MALTER, and BARNET LIBERMAN,
                                              :
                      Defendants.             :
------------------------------------X

  DEFENDANTS’ MEMORANDUM OF LAW OPPOSING PLAINTIFFS’ MOTION FOR
                 ENTRY OF THE CONSENT JUDGMENT

Dated: New York, New York
       May 6, 2020




                              LIPSKY LOWE LLP
                        420 Lexington Avenue, Suite 1830
                        New York, New York 10170-1830

              Attorneys for Defendants The Gym at Greenwich, LLC,
           The Gym at Port Chester Inc., The Gym at Union Square, LLC,
                Seth Hirschel, Stefan Malter, and Barnet Liberman
           Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 2 of 14



                                                    TABLE OF CONTENTS

TABLE OF CONTENTS .....................................................................................................i	  

TABLE OF AUTHORITIES .............................................................................................. ii	  

PRELIMINARY STATEMENT ......................................................................................... 1	  

STATEMENT OF FACTS .................................................................................................. 2

LEGAL ARGUMENT ........................................................................................................ 7

I.	      DEFENDANTS' PERFORMANCE UNDER THE AGREEMENT
          SHOULD BE EXCUSED ....................................................................................... 7

                     1.	        The Means of Performance is Impossible. ..................................... 8

                     2.	       The Unanticipated COVID-19 Pandemic Made
                                Performance Under the Agreement Impossible .............................. 8

CONCLUSION ................................................................................................................. 11	  




                                                                      i
           Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 3 of 14



                                               TABLE OF AUTHORITIES

CASES

Federal Cases

Inter-American Dev. Bank v. Nextg Telecom Ltd.,
503 F.Supp.2d 687 (S.D.N.Y. 2007) ................................................................................... 9

United States v. Gen. Douglas MacArthur Senior Village, Inc.,
508 F.2d 377 (2d Cir. 1974) ................................................................................................ 9

Vemics, Inc. v. Meade,
06-cv-8716, 2011 U.S. Dist. LEXIS 72611 (S.D.N.Y. June 30, 2011) ........................... 7, 8

ZBD Constructors, Inc. v. Billings Generation, Inc.,
09-cv-6657, 2011 U.S. Dist. LEXIS 40433 (S.D.N.Y. Mar. 25, 2011) ................ 7, 8, 9, 10

State Cases

Moyer v. Little Falls,
134 Misc. 2d 299 (N.Y. Sup. Ct. Herk. Cty. Dec. 29, 1986) ........................................ 9, 10

National Farmers Union Property & Casualty Co. v. Fuel Recovery Co.,
432 N.W.2d 788 (Minn. Ct. App. 1988) ............................................................................. 9




                                                                   ii
    Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 4 of 14



       Defendants The Gym at Greenwich, LLC, The Gym at Port Chester Inc., The

Gym at Union Square, LLC, Seth Hirschel, Stefan Malter and Barnet Liberman (the

“Defendants”) submit this memorandum of law opposing Plaintiffs’ motion for entry of

the consent judgment (the “Motion”).

                            PRELIMINARY STATEMENT

       When they reached the $300,000 classwide settlement during the September 2019

settlement conference, neither the Plaintiffs nor Defendants were talking about a possible

COVID-19 global pandemic or that Governor Cuomo might issue an Executive Order

shutting down all non-essential businesses in the State of New York. Nobody was

wearing masks. And everybody was shaking hands. The settlement conference focused

on, rather, Defendants’ precarious financial condition and resolving Plaintiffs’ claims.

But these unforeseen events happened and have had disastrous financial consequences for

the Defendants: drying up the revenue sources they relied on to make the settlement

payments. These unforeseen events have accordingly made it impossible for them to

continue making the payments under the settlement agreement.

       Defendants have made every payment under the agreement from November 2019

to March 2020. They were able to make these payments by borrowing money from

family members and using funds from their limited revenue resources.

       This all changed when Governor Cuomo issued the March 22, 2020 “PAUSE”

Executive Order that, inter alia, shut down all non-essential businesses to address the

COVID-19 pandemic. These events have made it impossible for Defendants to make the

settlement payments because all of the funds they were using to pay the Plaintiffs are no

longer available: their families will no longer lend them money; the PAUSE Order shut




                                           -1-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 5 of 14



down the businesses from which they were receiving revenue; and they have no other

funds with which to make the settlement payments. These unforeseen events, together

with Defendants’ financial condition, have made it impossible for them to comply with

the agreement. Their performance under the agreement should, therefore, be excused

under the common law doctrine of impossibility.

       To be sure, Defendants do not seek to be forever excused from their performance

under the agreement. They, rather, seek to make their payments when it is economically

practicable: 60 days after the PAUSE Executive Order on non-essential businesses is

lifted. And under the doctrine of impossibility this remedy is available to them. Plaintiff’s

Motion should, accordingly, be denied.

                                STATEMENT OF FACTS

A.     Procedural History

       Defendants operated two fitness facilities, one located in the Union Square

neighborhood of New York City and one in Port Chester, New York.1 Plaintiffs worked

for Defendants in a variety of positions, including personal trainers, spa workers, and

group exercise instructors.2

       On December 27, 2018, Plaintiffs Michael Lantino and Joanne Cabello (“Named

Plaintiffs”) filed a putative Class and Collective Action Complaint on behalf of

themselves and other employees of Defendants who were similarly situated (the

“Complaint”).3 They allege that Defendants failed to pay them any wages since October

1, 2018; routinely failed to deliver them their paychecks on their regularly-scheduled



1
  Dkt. No. 80 ¶ 4.
2
  Dkt. No. 1. ¶¶ 25, 27; Dkt. Nos. 71-77.
3
  Dkt. No. 1.

                                             -2-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 6 of 14



paydays; and regularly delivered them paychecks which bounced when they deposited

them in the bank.4

       On September 9, 2019, the parties attended a settlement conference before Your

Honor, at which the parties agreed to resolve the claims on a class-wide basis for

$300,000.00 to be paid over two years.5 These terms were then memorialized in an

October 3, 2019 settlement agreement (the “Agreement”), which the Court granted

preliminary and final approval.6

B.     The Agreement

       Under the Agreement, Defendants are required to pay Plaintiffs and their counsel

the total sum of $300,000.00 over a period of 2 years.7 Defendants were required to make

an initial payment of $50,000.00, which was due “[w]ithin 10 days of the Court entering

its Order approving the Agreement[.]”8 All subsequent payments were to be paid in equal

monthly installments of $8,695.65 and were due on the first date of each month.9

       The Agreement provides that “Defendants will be in default under the Agreement

if . . . (i) they fail to make in full any of the Settlement Payments in Paragraph 4 in

accordance with the terms of this Agreement . . . and (ii) [they] have still failed to make

any of the required Settlement Payments . . . within 5 business days of Plaintiffs sending

Defendants a Notice of Default[.]”10




4
  Complaint ¶¶ 45, 47, 51, 52, 53, 54.
5
  September 9, 2019 Text Order.
6
  Dkt. Nos. 91, 93.
7
  Dkt. No. 92 ¶ 4.
8
  Id. ¶ 4(b).
9
  Id. ¶ 4(c).
10
   Id. ¶ 5(a).

                                            -3-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 7 of 14



       Upon counter-executing the Agreement, Defendants executed a consent judgment

in the amount of $1,000,000.00, less any payments already paid under the Agreement.11

The Agreement provides that [i]f Defendants are in Default, then [they] agree to the

jurisdiction of the Court entering the Consent Judgment . . . [and] Plaintiffs’ Counsel may

enter the Consent Judgment, without further notice, against Defendants if they are in

Default.”12

C.     Defendants’ Inability to Make the April Payment Was Due to Circumstances that
       Objectively Could Not Have Been Foreseen.

       From November 19, 2019 to March 5, 2020, Defendants made every settlement

payment under the Agreement.13 Shortly thereafter, the first case of COVID-19 was

reported in New York. On March 7, New York State Governor Andrew Cuomo declared

a State disaster emergency for the entire State of New York due to the COVID-19

pandemic.14 On March 22, Governor Cuomo issued an Executive Order that put New

York “on PAUSE,” requiring, inter alia, all non-essential workers to work from home

(the “PAUSE Order”).15

       Rewinding to the September 2019 settlement conference and the subsequent

negotiations that culminated with the October 2019 Agreement, Defendants could not

have foreseen the global pandemic or the PAUSE Order and the unforeseen catastrophic

economic consequences they would have on them, their clients, their businesses, and

their families. Defendant Hirschel, for example, has been greatly affected. He,



11
   Dkt. No. 92, pp. 50-54.
12
   Dkt. No. 92 ¶¶ 5(b), 5(c).
13
   Dkt. No. 99 ¶ 10.
14
      https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-
york.
15
   https://coronavirus.health.ny.gov/new-york-state-pause.

                                            -4-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 8 of 14



previously, was receiving limited income as a self-employed consultant.16 This income

was so minimal it did not cover his living expenses or the various settlement agreements

related to Defendants’ failed health club businesses.17 He was only able to make the

settlement payments by using funds from his limited income and by borrowing funds

from his family.18 As a direct result of COVID-19, however, he no longer makes any

income from his consulting job because all of the businesses for which he does consulting

are closed due to the PAUSE Order.19 Further, his family will no longer lend him the

funds that previously enabled him to make the settlement payments because they have

also been impacted by COVID-related losses.20 He is also no longer able to pay any of

his bills and has requested and received forbearance from most vendors and creditors.21

       Defendant Liberman has similarly been affected by the COVID pandemic. Prior

to it, his only revenue source was rent he received from an Equinox health club, which he

relied upon to fund the settlement payments.22 As a direct result of the pandemic, the

government mandated that the health club be closed and Equinox, in turn, informed

Defendant Liberman that it would not make any of its rent payments and, in fact, did not

make its April payment.23 He, accordingly, has no source of revenue or income other than

social security payments and the economic impact payment he received from the Federal




16
   The May 5, 2020 Declaration of Seth Hirschel submitted in opposition to the Motion
(“Hirschel Dec.”) ¶ 2.
17
   Id.
18
   Id.
19
   Id. ¶ 3.
20
   Id.
21
   Id. ¶ 4.
22
   The May 5, 2020 Declaration of Barnet Liberman submitted in opposition to the
Motion (“Liberman Dec.”) ¶¶ 3, 4.
23
   Id. ¶ 5.

                                           -5-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 9 of 14



government on May 5, 2020.24 Neither he nor his wife has any savings, life insurance,

retirement funds, 401(K) plan, annuities or any kind of securities. 25 He also has a

$19,000,000.00 judgment against him from a case filed in Nevada, a $5,000,000.00

obligation owed to the Internal Revenue Service, and numerous loans in default.26

       Defendant Malter has also been greatly impacted by the pandemic. On March 18,

2020, his wife—an NYC physician—contracted COVID-19, leaving him to be the sole

caretaker of their children.27 On March 19, he received partial compensation for work he

performed for his largest construction management client in February 2020.28 On the

following day, March 20, that client told him that it would be asking its lender for a

forbearance agreement due to the PAUSE Order mandating all non-essential construction

projects being halted.29 It further informed him that he should not expect additional funds

from the project until it sorted out this matter and construction projects were permitted to

resume. 30 Malter was summarily informed that no further draws would be funded,

including for work that was completed and ongoing.31 He, accordingly, has not been

compensated for work he performed in March or April.32 As the calendar has turned to

May, all of his credit cards and personal lines of credit are fully drawn, and he has




24
   Id. ¶ 7.
25
   Id. ¶ 8.
26
   Id. ¶ 2.
27
   The May 6, 2020 Declaration of Stefan Malter submitted in Opposition to the Motion
(“Malter Dec.”) ¶ 2.
28
   Id. ¶ 3.
29
   Id. ¶ 4.
30
   Id.
31
   Id.
32
   Id.

                                            -6-
     Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 10 of 14



stopped paying his mortgage and most other bills.33 He was relying on the revenue from

the construction project to fund the settlement payments in this matter.34

        Despite Defendants’ economic hardships, they are committed to resuming

payments in accordance with the Agreement as soon as economically practicable.35 That

is, once the PAUSE Order is lifted and businesses resume.

                                  LEGAL ARGUMENT

I.      DEFENDANTS’ PERFORMANCE UNDER THE AGREEMENT SHOULD BE
        EXCUSED UNDER THE COMMON LAW DOCTRINE OF IMPOSSIBILITY

        Defendants should be excused from their financial obligations under the

Agreement because the means of performance are objectively impossible as a result of

the COVID-19 pandemic and the PAUSE Order. Parties should be excused from

performance under a contract or agreement when (1) “the destruction of the subject

matter of the contract or the means of the performance makes performance objectively

impossible,” and (2) “the impossibility [is] produced by an unanticipated event that could

not have been foreseen or guarded against in the contract.” ZBD Constructors, Inc. v.

Billings Generation, Inc., 09-cv-6657, 2011 U.S. Dist. LEXIS 40433, at *28 (S.D.N.Y.

Mar. 25, 2011) (quoting Kel Kim Corp. v. Central Markets, Inc., 70 N.Y.2d 900, 902

(N.Y. 1987)) (internal quotations omitted); see also Vemics, Inc. v. Meade, 06-cv-8716,

2011 U.S. Dist. LEXIS 72611, at *14-15 (S.D.N.Y. June 30, 2011). Both criteria are met

here.




33
   Id. Defendants are likewise far behind on their payment obligations to counsel.
34
   Id. ¶ 5.
35
   Hirschel Dec. ¶¶ 5-6; Liberman Dec. ¶ 6; Malter Dec. ¶ 6.

                                            -7-
      Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 11 of 14



          1.     The Means of Performance Is Impossible

          Defendants meet the first criteria of the doctrine of impossibility. Their ability to

perform under the Agreement is objectively impossible. See ZBD Constructors, Inc.,

2011 U.S. Dist. LEXIS 40433, at *28; Vemics, Inc., 2011 U.S. Dist. LEXIS 72611, at

*14-15.

          Performance under the Agreement is impossible because the funding sources

Defendants relied on to make the settlement payments are no longer available to them as

a result of the pandemic and the PAUSE Order; Defendant Hirschel no longer receives

any income, and his family members are unable to lend him money; Defendant Liberman

is no longer receiving rent payments from a tenant, which was his only revenue source;36

and Defendant Malter, whose wife is battling COVID-19, is no longer being paid on

construction projects from his largest construction client.37 Defendants do not have any

other funds with which to fund the settlement payments and it is, therefore, impossible

for them to comply with the Agreement.

          2.     The Unanticipated COVID-19 Pandemic and the PAUSE Order Made
                 Performance Under the Agreement Impossible

          “New York courts are clear that the doctrine of impossibility applies [] when the

impossibility of performance is a result of an unanticipated event that could not have

been foreseen or protected against in the contract.” Vemics, Inc., 2011 U.S. Dist. LEXIS

72611, at *14. As the Second Circuit has recognized, government action is the type of

unforeseen event that would excuse performance under this common law doctrine:

          The common law of contract excuses a party from performing his
          contractual obligations because of “impossibility of performance” or

36
     Hirschel Dec. ¶ 3; Liberman Dec. ¶¶ 3-4.
37
     Malter Dec. ¶¶ 2, 4-5.

                                                -8-
    Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 12 of 14



        “frustration of purpose.” In general, impossibility may be equated with an
        inability to perform as promised due to intervening events, such as an act
        of state or destruction of the subject matter of the contract.

United States v. Gen. Douglas MacArthur Senior Village, Inc., 508 F.2d 377, 381 (2d Cir.

1974) (citing Corbin on Contracts); see also Inter-American Dev. Bank v. Nextg Telecom

Ltd., 503 F.Supp.2d 687, 695 (S.D.N.Y. 2007) (citing Gen. Douglas MacArthur Senior

Village, Inc. to explain doctrine of impossibility is met if it involves an “act of state”);

Moyer v. Little Falls, 134 Misc. 2d 299, 301 (N.Y. Sup. Ct. Herk. Cty. Dec. 29, 1986)

(explaining “performance should be excused [] if governmental action or other

contingencies create a substantially unjust situation totally outside contemplation of the

parties.”).

        Consistent with this, courts have sustained a party invoking the doctrine of

impossibility where unforeseeable, supervening events make it impossible for parties to

comply with it. For example, in National Farmers Union Property & Casualty Co. v.

Fuel Recovery Co., 432 N.W.2d 788, 791 (Minn. Ct. App. 1988), the court excused a fuel

cleanup company’s performance under an agreement because a second, unforeseen fuel-

spill made it impossible or impracticable for the company to complete the fuel cleanup as

originally contemplated in the agreement. Similarly, in Moyer, 134 Misc. 2d at 302, the

Court excused the plaintiff’s performance under the parties’ sanitation contract because,

after executing the contract, the government closed a landfill where the plaintiff dumped

refuse, which in turn caused the only other landfill to have a monopoly. The landfill

monopoly led to an unforeseen 666% price increase for the plaintiff, which made it

impossible for him to comply with the parties’ contract. Id. at 301-302. The Moyer court




                                            -9-
   Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 13 of 14



held the price increase could not have been contemplated by the parties at the time they

entered into the agreement. Id.

       Here, Defendants had every intention of upholding their obligations under the

Agreement when they executed it. They, however, like the parties in National Farmers

and Moyer, could not have anticipated the COVID-19 global pandemic because COVID-

19 did not exist when they executed the Agreement. They also could not have objectively

foreseen the PAUSE Order and the resulting economic ramifications that it would have

on them and their families. This unforeseen, intervening “act of state” is akin to the

government’s unforeseen, intervening act in Moyer. These unanticipated events have

made it impossible for them to comply with the Agreement.

       The PAUSE Order separates this case from the many others where courts refused

to invoke the doctrine of impossibility. In those cases, the parties pointed to only their

economic hardship. See, e.g., ZBD Constructors, Inc., 2011 U.S. Dist. LEXIS 40433, at

*27-29 (rejecting the doctrine because the party sought to be excused from performance

solely because of economic hardship). Here, unlike the ZBD plaintiff, it is financially

impossible for Defendants to make the settlement payments because of an unanticipated

global pandemic and an act of state – neither one of which they could have guarded

against in the Agreement. The Motion should, therefore, be denied.




                                          -10-
   Case 1:18-cv-12247-SDA Document 103 Filed 05/06/20 Page 14 of 14



                                      CONCLUSION

       Based on the foregoing, Defendants respectfully submit that the Court should not

grant Plaintiffs’ motion to enter the consent judgment and that Defendants’ payment

obligations under the Agreement be suspended until 60 days after the PAUSE Order on

non-essential businesses is lifted.


Dated: New York, New York
       May 6, 2020

                                      Respectfully submitted,
                                      LIPSKY LOWE LLP


                                      s/ Douglas B. Lipsky
                                      Douglas B. Lipsky
                                      Sara Isaacson
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170-1830
                                      Phone: 212.392.4772
                                      Fax: 212.444.1030
                                      doug@lipskylowe.com
                                      sara@lipskylowe.com




                                           -11-
